 



Exhibit 10.6

AMENDMENT NO. 1 TO TRANSITION AND SUCCESSION AGREEMENT

     THIS AMENDMENT NO. 1 TO TRANSITION AND SUCCESSION AGREEMENT (this
“Amendment”) by and between Mylan Laboratories Inc., a Pennsylvania corporation
(the “Company”), and Stuart A. Williams (the “Executive”), is made as of
December 2, 2004.

     WHEREAS, the Company and the Executive are parties to that certain
Transition and Succession Agreement dated as of December 15, 2003 (the
“Agreement”); and

     WHEREAS, the Company and the Executive wish to amend the Agreement, as set
forth below;

     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:



1.   The last sentence of Section 3(a) of the Agreement is hereby amended and
restated in its entirety to read as follows:

In addition, for three years after the date the Executive’s employment
terminates, or such longer period as may be provided by the terms of the
appropriate plan, program, practice or policy, the Company shall continue to
provide benefits to the Executive and/or the Executive’s dependents at least
equal to those that were provided to them (taking into account any required
employee contributions, co-payments and similar costs imposed on the Executive
and the Executive’s dependents and the tax treatment of participation in the
plans, programs, practices and policies by the Executive and the Executive’s
dependents) by or on behalf of the Company and or the Affiliated Companies in
accordance with the benefit plans, programs, practices and policies (including
those provided under the Employment Agreement) in effect immediately prior to a
Change of Control or, if more favorable to the Executive, as in effect any time
thereafter with respect to other peer executives of the Company and the
Affiliated Companies and their dependents; provided, however, that, if the
Executive becomes reemployed with another employer and is eligible to receive
such benefits under another employer provided plan, program, practice or policy,
the medical and other welfare benefits described herein shall be secondary to
those provided under such other plan, program, practice or policy during such
applicable period of eligibility.



2.   Section 3(b) of the Agreement is hereby amended and restated in its
entirety to read as follows:

(b)(1) Whether or not the Executive becomes entitled to any payments hereunder,
if any of the payments or benefits received or to be received by the Executive
(including any payment or benefits received in connection with a

 



--------------------------------------------------------------------------------



 



Change of Control or the Executive’s termination of employment, whether pursuant
to the terms of this Agreement or any other plan, arrangement or agreement) (all
such payments and benefits, excluding the Gross-Up Payment, being hereinafter
referred to as the “Total Payments”) will be subject to the excise tax (“the
Excise Tax”) imposed under Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), the Company shall pay to the Executive an additional
amount (the “Gross-Up Payment”) such that the net amount retained by the
Executive, after deduction of any Excise Tax on the Total Payments and any
federal, state and local income and employment taxes and Excise Tax upon the
Gross-Up Payment, and after taking into account the phase out of itemized
deductions and personal exemptions attributable to the Gross-Up Payment, shall
be equal to the Total Payments.

(b)(2) For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
Section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to the Executive and selected by the accounting
firm which was, immediately prior to the Change of Control, the Company’s
independent auditor (the “Auditor”), such payments or benefits (in whole or in
part) do not constitute parachute payments, including by reason of
Section 280G(b)(4)(A) of the Code, (ii) all “excess parachute payments” within
the meaning of Section 280G(b)(l) of the Code shall be treated as subject to the
Excise Tax unless, in the opinion of Tax Counsel, such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered (within the meaning of Section 280G(b)(4)(B) of the Code) in excess of
the Base Amount (as defined in Section 280G(b)(3) of the Code) allocable to such
reasonable compensation, or are otherwise not subject to the Excise Tax, and
(iii) the value of any noncash benefits or any deferred payment or benefit shall
be determined by the Auditor in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code. For purposes of determining the amount
of the Gross-Up Payment, the Executive shall be deemed to pay federal income tax
at the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of the Executive’s
residence on the Date of Termination (or if there is no Date of Termination,
then the date on which the Gross-Up Payment is calculated for purposes of this
Section 3(b)), net of the maximum reduction in federal income taxes which could
be obtained from deduction of such state and local taxes.

(b)(3) In the event that the Excise Tax is finally determined to be less than
the amount taken into account hereunder in calculating the Gross-Up Payment, the
Executive shall repay to the Company, within five (5) business days following
the time that the amount of such reduction in the Excise Tax is finally
determined, the portion of the Gross-Up Payment attributable to such

2



--------------------------------------------------------------------------------



 



reduction (plus that portion of the Gross-Up Payment attributable to the Excise
Tax and federal, state and local income and employment taxes imposed on the
Gross-Up Payment being repaid by the Executive), to the extent that such
repayment results in a reduction in the Excise Tax and a dollar-for-dollar
reduction in the Executive’s taxable income and wages for purposes of federal,
state and local income and employment taxes, plus interest on the amount of such
repayment at 120% of the rate provided in Section 1274(b)(2)(B) of the Code. In
the event that the Excise Tax is determined to exceed the amount taken into
account hereunder in calculating the Gross-Up Payment (including by reason of
any payment the existence or amount of which cannot be determined at the time of
the Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus any interest, penalties or additions payable by the
Executive with respect to such excess) within five (5) business days following
the time that the amount of such excess is finally determined. The Executive and
the Company shall each reasonably cooperate with the other in connection with
any administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the Total Payments.



3.   This Amendment shall be governed by, interpreted under and construed in
accordance with the laws of the Commonwealth of Pennsylvania.   4.   This
Amendment may be executed in counterparts, each of which shall be an original
and all of which shall constitute the same document.   5.   Except as modified
by this Amendment, the Agreement is hereby confirmed in all respects.

     IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as
of the day and year first above written.

     

  MYLAN LABORATORIES INC.
 
   

     /s/ Robert J. Coury

   

  By: Robert J. Coury
Title: Vice Chairman and
           Chief Executive Officer
 
   

  EXECUTIVE
 
   

     /s/ Stuart A. Williams

   

  Stuart A. Williams

3